DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 2 and 4-7 are pending and are currently under consideration for patentability under 37 CFR 1.104.
Election/Restriction
Applicant election without traverse of Species 1, which discloses an endoscope comprising a sensor where temperature compensation circuit having differential amplifying section connected to an amplifier section drawn to Figure 1-6, [0012 - 0062], claims 1, 2 and 4-7; in the reply filed on 02/08/2021 and also on a phone interview done with applicant on 02/16/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1, 2 and 4-7 drawn to an endoscope comprising a sensor, and a temperature compensation circuit configured to perform temperature compensation of an output signal of the sensor, in a distal end portion, wherein the temperature compensation circuit includes a differential amplifying section configured to amplify an output signal of the sensor, and a temperature sensing section in which a resistance is connected in series to a parallel connection 
II.	Claims 8 and 9 are drawn to an endoscope apparatus comprising: a processor configured to be connected to the endoscope; wherein the endoscope includes a cable and a connector portion configured to be detachable, classified in A61B1/00114, A61B1/045 and A61B1/2562/24.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, invention I can be used for the purpose of measuring temperature of endoscope component and also correcting positioning of the lens. The subcombination has separate utility such as processing image data or light effects classified in A61B8/00 or A61B1/00163. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions 
Pursuant to an election requirement imposed in Official Action dated 12/22/2020, Applicant elected the claims of Species I, readable on Claims 2 and 4-9, along with the generic claim 1 on a response filled 02/08/2021.
Claims 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions there being no allowable generic or linking claim and the election was made without traverse on 02/08/2021 (MPEP § 818.01(a)).
In a telephone interview on 02/16/2021, applicant’s representative Thomas Spinelli elected Invention I, claims 1, 2 and 4-7, withdrawing claims 8 and 9, drawn to Invention II from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions there being not allowable generic or linking claim and the election was done without traverse on 02/18/2021 over a phone call received from applicant’s lawyer. (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Differential amplifying section, as recited in claim 1, 2 ,3 and claim 4 are further discussed in [0020], [0030-0032], [0045], [0056], [0065], [0067] and Fig.3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant election without traverse of Species 1, which discloses an endoscope comprising a sensor where temperature compensation circuit having differential amplifying section connected to an amplifier section drawn to Figure 1-6, [0012 - 0062], claims 1, 2 and 4-7; in the reply filed on 02/08/2021 and also on a phone interview done with applicant on 02/16/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
	Claim rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim reads “in a distal end portion [line 3]. Here, it is unclear if this is in a distal end portion of the endoscope, the sensor, the temperature compensation circuit, or another unnamed item. Therefore, the claim is unclear. For the purposes of prosecution, and with reference to the applicant’s initial disclosure it will be assumed this refers to the distal end portion of the endoscope.
In regards to claim 5 and 6 the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Therefor the claims are unclear. The interpretation below is in no way intended as replacement language. It is only the examiner's best attempt at understanding the scope of the claims.
The examiner interprets the claim to be equivalent to applicant’s specification  paragraph [0060] where it recites “ Further, when the sensor 27 is the Hall element 27a, the temperature coefficient of the combined resistance of the temperature sensing element Rth, the resistance R6 and the resistance R8 is set so that a sum of a temperature coefficient of a magnetic flux density of the magnet 26, a temperature coefficient of a conversion rate from a magnetic flux density of the Hall element 27a to a voltage, and a temperature coefficient of the differential amplification factor by the temperature dependency of the output resistance of the Hall element 27a decreases. Therefore, the temperature compensation circuit 28 enables correction of temperature characteristics of the magnet 26 and the Hall element 27a. The temperature compensation circuit 28 enables accurate temperature correction by correcting the temperature characteristics of the magnet 26 and the Hall element 27a.” 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
US4371837A, Walter J. Sieverin hereinafter “Walter”; teaches about a sensor Hall element (page4, Ln.8, Fig.1) a temperature compensation circuit the circuit for the temperature compensation (page 4, Ln. 1) configured to perform temperature compensation of an output signal of the sensor, the circuit for the temperature compensation of the magnetic field sensing Hall element (page 4, Ln. 1-2, Fig.1)   in a distal end portion, wherein the temperature compensation circuit includes a differential amplifying section configured to amplify an output signal of the sensor, and a temperature sensing section parallel circuit of thermistor R.sub.T and resistor R.sub.3 (page 5, Ln.14-15, Fig. 1&5)  in which a resistance is connected in series to a parallel connection portion of a temperature sensing element and a resistance. This thermistor is connected in parallel with a resistor R.sub.3 and both are connected in series to a potentiometer P.sub.1 (page 4, Ln. 59-62, Fig.1).
Walter doesn’t teach about an endoscope, and sensor is in a distal end portion, wherein the temperature compensation circuit includes a differential amplifying section configured to amplify an output signal of the sensor.
WO2015015942A1, FUKUMOTO KEN et al. here in after “FUKUMOTO “teaches about an endoscope, an endoscope (page 1, ln. 5, Fig.2 element 10) and sensor is in a distal end portion hall element (page 1, Ln.24 Fig.2, element 17) and refer to examiner illustration below as distal end (Fukumoto, Fig. 1)
FUKUMOTO doesn’t teach about the temperature compensation circuit includes a differential amplifying section configured to amplify an output signal of the sensor.
Both Walter and FUKUMOTO don’t teach about the temperature compensation circuit which includes a differential amplifying section configured to amplify an output signal of the sensor which specifically makes the current application to get over the prior art.  

    PNG
    media_image1.png
    376
    812
    media_image1.png
    Greyscale

Conclusion
During prior art search the following prior arts which are not relied upon are discovered:
US4857842A, Oded E. Sturman et al.:- Temperature compensated hall sensor for piston application.
US5550469A, Toru Tanabe et al.:- hall-effect device driver for use in a magnetic sensor, a magnetic recording medium reader, or the like.
US7391204B2, Robert E. Bicking: - Fig.53 hall sensor with differential section not including NTC temperature compensation circuit. 
https://www.researchgate.net/figure/Hardware-schematic-analog-part_fig6_221844086  shows temperature sensing without differential amplifier and amplifier sections.
Combination of any of the above listed arts would not result any proper rejection against the independent Claim1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TADIOS E MOLLA/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795